Citation Nr: 9911672	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-00 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1981 and from March 1982 to September 1983.

The Board of Veterans' Appeals (Board) notes the veteran's 
service records indicate that the veteran's September 1983 
discharge was under conditions other than honorable.  
However, an administrative decision dated in April 1984 
determined that the veteran's September 1983 discharge was to 
be considered as under conditions other than dishonorable for 
Department of Veterans Affairs (VA) purposes.  



FINDINGS OF FACT

1.  In an unappealed February 1985 rating decision, the 
Regional Office (RO) denied the veteran's claim for service 
connection for a back condition.

2.  Additional evidence received since the RO's February 1985 
decision is new, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

3.  Competent medical evidence of a nexus between the 
veteran's current back condition and an in-service back 
injury has not been presented.  




CONCLUSIONS OF LAW

1.  Evidence received since the RO's February 1985 rating 
decision is new and material; the claim is reopened.  
38 U.S.C.A. § 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The veteran's claim of service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. §  5107 in that he has presented a claim that is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a).

Factual Background

In a February 1985 rating decision, the RO denied the 
veteran's claim for service connection for a lower back 
injury on the grounds available service medical records 
showed no history of a back injury in service.  The veteran 
was informed of the RO's decision by way of a letter dated in 
March 1985.  The veteran did not file a notice of 
disagreement as to that decision.  

The evidence received since the RO's February 1985 decision 
consists of an enlistment examination dated in December 1976; 
an enlistment examination dated in January 1982; service 
medical records dated from July 1982 to June 1983; a private 
chiropractic evaluation dated in June 1991; a September 1991 
private chiropractic discharge summary; an October 1993 VA 
radiology report; VA outpatient treatment records dated from 
October 1995 to April 1996; a December 1995 magnetic 
resonance imaging (MRI) report of the lumbar spine; a 
December 1995 radiology report; a statement from the 
veteran's wife, and a transcript of the veteran's February 
1999 hearing before a member of the Board.

Upon enlistment examination dated in December 1976, the 
veteran's spine was clinically evaluated as normal.  Upon 
enlistment examination dated in January 1982, the veteran's 
spine was clinically evaluated as normal.

Service medical records dated from July 1982 to June 1983 
reflect complaints of low back pain in July 1982 and March, 
April, and June of 1983.  Relevant assessments of low back 
strain and low back muscle spasm were noted.  A March 1983 
clinical notation reflects the veteran was assigned to light 
duty for fourteen days.  A June 1983 clinical notation 
reflects the veteran requested continuation of light duty 
with no physical fitness training, which was granted for two 
weeks.  

A private chiropractic report dated in June 1991 reflects 
relevant complaints of moderate low back pain and weakness, 
and intermittent upper back pain on both sides.  It was noted 
the veteran was initially examined for injuries suffered in a 
work-related injury in November 1990.  The chiropractor noted 
the veteran denied any prior accidents, traumas, or injuries, 
and the veteran reported generally good health prior to 
receiving the present injuries.  Relevant diagnoses of 
cervical myofascitis, cervicocranial syndrome, thoracic 
sprain and strain injury, and lumbalgia were noted.  In a 
September 1991 discharge summary, the chiropractor opined 
that the veteran had lost approximately one-fourth of his 
pre-injury capacity for lifting and was precluded from work 
requiring him to engage in heavy lifting or repetitive 
bending.  The chiropractor further opined that the veteran's 
disability was attributable entirely to the injury of 
November 1990.  

A VA radiological report of the lumbosacral spine dated in 
October 1993 reflects an impression of post-traumatic change 
at T12 with small anterior osteophytes at multiple levels 
consistent with degenerative change, as well as disc disease 
at levels T12-L1, L3-4 and L4-5.  Minimal alignment deformity 
likely secondary to the above processes was also noted.  

A MRI of the lumbar spine dated in December 1995 reflects an 
impression of central to right paracentral disc extrusion at 
L4-5; desiccated discs at L4-5 and L5-S1, and bony spurring 
at the L5-S1 level.  

A December 1995 radiology report of the lumbosacral spine 
reflects a relevant impression of narrowing at the fifth 
lumbar interspace; anterior wedging at T12 and also to a 
slight degree at L1, and an appearance suggestive of a 
degenerative disc at the fifth lumbar interspace.

Relevant VA outpatient treatment records dated from October 
1995 to April 1996 reflect complaints of recurrent low back 
pain since 1982, by history.  The veteran also complained of 
pain radiating down both legs and into the toes.  An 
assessment of severe exacerbation of chronic low pain 
secondary to a herniated disc was noted.  It was noted that 
the veteran described his back pain as intermittent.

In an April 1997 statement, the veteran's wife stated that 
the veteran's chronic low back pain started in 1982 when the 
veteran injured his back "on the job while working at micas 
tutin" and it became progressively worse throughout the 
years.  The veteran's wife also stated the veteran would not 
tell prospective employers of his back problem for fear that 
they would not hire him.  The veteran's wife stated she 
assisted the veteran with heating pads, massage exercises, 
ultrasounds, pain medication, and visits to a chiropractor.  

At his hearing before a member of the Board in February 1999, 
the veteran testified that after he was discharged from 
service, his wife, a licensed vocational nurse, gave him 
massages and administered hot pads to his back.  The veteran 
testified that he sleeps with a board between his mattress 
and box springs, and he occasionally wears a brace.  The 
veteran also testified to working in a warehouse after 
separation from service and suffering an injury on the job, 
in which he pulled the muscles in his back.  The veteran 
testified that his back pain had continued since his miliary 
service, and the pain was both constant and intermittent at 
certain times.  The veteran also testified that the pain 
radiated down his leg.

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, U. S. Vet. App. No. 97-1534 (February 17, 1999).  Under 
the Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, U.S. Vet. 
App. No. 97-2180 (Feb. 17, 1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case.  As modified by Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), that duty arises where the veteran has 
reported the existence of evidence which could serve to re-
open a claim.  As no such evidence has been identified in the 
instant case, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. 
App. 240, 244 (1996).  

Analysis

The veteran contends service connection is warranted for his 
back condition, which he asserts has caused him pain since he 
was in the military.

The service medical records dated from July 1982 to June 1983 
are new in that they were not previously of record.  The 
Board further finds that they bear directly and substantially 
upon the specific matter under consideration, the incurrence 
of a back condition as a result of service.  Because the 
evidence indicates that the veteran incurred a back injury in 
service, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

Since the RO determined that new and material evidence had 
not been submitted, the Board must determine whether the 
veteran would be prejudiced if the Board were to initially 
consider the claim on a de novo basis.  See Bernard v. Brown, 
4 Vet. App. 384, 392-95 (1993).  Following a thorough review 
of the record, the Board concludes that the veteran is not 
prejudiced by the Board's de novo review of the record.

Following a review of the record, the Board concludes that 
service connection for a back condition is not warranted.  
Competent medical evidence of a nexus between the veteran's 
current back condition and the back injury suffered during 
service has not been presented.  Furthermore, the evidence of 
record is silent for treatment or complaints of back pain 
until 1991, at least seven years after separation from 
service.  Additionally, the private chiropractic evaluation 
reflects the veteran suffered a work-related injury to his 
back in November 1990.  It also reflects the veteran denied 
any previous accidents, traumas, or surgeries, and stated he 
had enjoyed generally good health prior to receiving the 
work-related injury.  The private chiropractor's discharge 
evaluation dated in September 1991 attributed the veteran's 
entire disability to the November 1990 injury.  

The veteran's claim is supported solely by his statements and 
those of his spouse.  Unfortunately, the contentions of the 
veteran and his spouse are not supported by medical opinions 
of record.  As stated by the Court, where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The record does not reveal that 
the veteran or his spouse possesses any medical expertise.  
Thus, their lay medical assertions to the effect that the 
veteran's current back condition is related to his in-service 
back injury have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, in the 
absence of competent medical evidence of a nexus between the 
veteran's current back condition and his in-service back 
injury, the veteran's claim is not well grounded and must be 
denied.



ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for a back condition, the claim 
is reopened.

Service connection for a back condition is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

